Citation Nr: 1601768	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  08-04 071	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES
 
1.  Entitlement to an increased evaluation for a cervical degenerative changes currently rated as 20 percent disabling.
 
2.  Entitlement to an increased evaluation for lumbosacral disc disease with degenerative changes, currently rated as 20 percent disabling.


 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1984 to March 1988. 
 
This case is before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The file was later transferred to RO in New York, New York.  The appellant testified before the undersigned in  August 2014.  

The record shows that a separate 40 percent rating has been awarded for left upper extremity radiculopathy associated with the cervical degenerative changes.  The propriety of that evaluation is not on appeal. 
 
The issues of entitlement to service connection for right upper extremity radiculopathy secondary to cervical degenerative changes, and service connection for bilateral lower extremity radiculopathy secondary to lumbosacral disc disease with degenerative changes are raised by the Veteran's hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative are, however, advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
 

REMAND
 
As prior examinations for service-connected disabilities are at least five-years old and as the Veteran has testified that his low back and neck disorders are productive of flare ups and pain he should be reexamined.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").
 
Accordingly, the case is REMANDED for the following action:
 
1.  Obtain pertinent treatment records dating from 2008 from the Bronx, New York VA Medical Center, the Wilkes-Barre, Pennsylvania VA Medical Center, and the Allentown, Pennsylvania VA outpatient clinic and associate them with the Veterans Benefits Management System (VBMS) electronic file.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.
 
2.   Then schedule the Veteran for a VA examination to determine the nature and extent of his cervical degenerative changes, and lumbosacral disc disease with degenerative changes.  The examiner must be provided access to the VBMS file and Virtual VA file, and these files must be reviewed by the examiner in conjunction with the examination.   All indicated tests and studies should be performed and all findings should be set forth in detail.  
 
The VA examiner must identify the nature of all symptoms and manifestations attributable to the Veteran's cervical degenerative changes, and  lumbosacral disc disease with degenerative change.  The examiner must report complete range of motion findings for the neck and low back, to include the nature of any limitation of motion following repetitive motion.  The examiner must address whether pain or weakness significantly limits functional ability during flare-ups.  The examiner must address whether the affected regions exhibit weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of any additional range of motion loss due to those factors.  A complete rationale must accompany any and all opinions provided.
 
3.  The Veteran is to be notified that it is his responsibility to report for all examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2015).  In the event that the Veteran does not report for an examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  After the development requested has been completed, the examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner corrective procedures should be implemented at once. 
 
5.  The claims must then be readjudicated on the basis of the additional evidence.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before  the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

